Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/11/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 6, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al., U.S. Patent 5,153,144 in view of Liu et al., U.S. Patent 5,489,540.
Komori et al. shows the invention substantially as claimed including a semiconductor device, comprising:  a nonvolatile memory device, comprising:
A first well region 3 formed in a substrate 1;
A tunneling gate insulator 6 formed on the first well region;
A floating gate 7 formed on the tunneling gate insulator 6;
A control gate insulator 8 formed on the substrate;
A control gate 9 formed on the control gate insulator;
A first source region 11 and a first drain region 14 formed on opposite sides of the control gate, respectively; and
A first logic device, comprising:
A first logic well region 2 formed in the substrate 1;
A first logic gate insulator 8 formed on the first logic well region;
A first logic gate 9 formed on the first logic gate insulator, wherein the first logic gate comprises substantially a same material as a material of the control gate of the nonvolatile memory device, and
A first logic source region and a first logic drain region 18 formed on opposite sides of the first logic gate, respectively.
Komori et al. does not expressly disclose wherein the first logic well region has a depth shallower with respect to the first logic gate than a depth of the first logic well region with respect to the first logic source region and the first logic drain region. Liu et al. discloses a gate formed in a well region, where the well region has a depth shallower with respect to the first logic gate than a depth of the first logic well region with respect to the first logic source region and the first logic drain region (see fig. 3 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Komori et al. so as to comprise a well region under the logic gate as disclosed by Liu et al. because in such a way the overall steps required to manufacture the well based devices can be reduced for the predictable result of a memory device with logic circuitry.
Concerning claims 2 and 24, note that Komori et al. also discloses a second logic well region formed in the substrate, a second logic gate insulator formed on the second logic well region, a second logic gate formed on the second logic gate insulator, wherein the second logic gate comprises substantially a same material as the material of the control gate of the nonvolatile memory device, and a second logic source region and a second logic drain region formed on opposite sides of the second logic gate.  
However, Komori et al. does not expressly disclose wherein the first logic well region has a depth shallower with respect to the first logic gate than a depth of the first logic well region with respect to the first logic source region and the first logic drain region. As stated above, Liu et al. discloses a gate formed in a well region, where the well region has a depth shallower with respect to the first logic gate than a depth of the first logic well region with respect to the first logic source region and the first logic drain region (see fig. 3 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Komori et al. so as to comprise a well region under the logic gate as disclosed by Liu et al. because in such a way the overall steps required to manufacture the well based devices can be reduced for the predictable result of a memory device with logic circuitry.
Concerning claim 3, note that Komori et al. discloses a control gate insulator that has a thickness greater than a thickness of the first logic gate insulator and greater than a thickness of the second logic gate insulator.
With respect to claims 4 and 20, the nonvolatile memory device additionally comprises: a hard mask/thick dielectric pattern formed between the floating and control gates; control gate spacers 17 formed on sidewalls of the control gate; and a first silicide layer formed on the control gate (see col. 5-lines 1-14).
Concerning claim 22, note that the claims are directed to the product rather than the process. Therefore, process limitations are not given patentable weight unless they materially affect the product.

Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al., U.S. Patent 5,153,144 in view of Liu et al., U.S. Patent 5,489,540 as applied to claims 1-4, 6, 20-22, and 24  above, and further in view of Santin et al., U.S. Patent 5,907,171.
Komori et al. and Liu et al. are applied as above and Komori et al. additionally includes a lightly doped drain (LDD) region 12 formed in the first well region, wherein the LDD region has a depth greater than a depth of the first source region and greater than a depth of the first drain region. However, Komori et al. and Liu et al. do not expressly disclose a deep well region formed below the first well region. Santin et al. discloses a triple well structure for a memory device comprising a deep well 31 formed below the first well region and having a depth greater than at least portions of the first logic well region 33 (see fig. 3k and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Komori et al. modified by Liu et al. so as to comprise the claimed deep region in order to better protect the memory device from premature breakdown.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shum, US 2004/0041205 discloses a triple well structure for a memory along with logic transistors formed in a well (see fig. 8), Mokhlesi et al., US 2005/0157549 discloses the formation of a memory triple-well structure (see figs. 10A-10B), and Jung, US 2008/0054335 discloses a non-volatile memory formed in a triple well configuration (see, for example, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/RICHARD A BOOTH/                                                                                                                    Primary Examiner, Art Unit 2812                                                                                    

March 27, 2021